HEALY, Circuit Judge
(concurring)’.
Since the amount of the license tax exacted from those operating salmon canneries depends on the number of cases packed, it is not feasible to pay the required tax or to obtain the license in advance of the operation. It is conceded that the administrative practice under the statute, as applied to this type of enterprise, is to make application for the license before the operation begins, and to report the quantity of the pack and pay the license tax after it is concluded. This is a proper and sensible construction of the *416statute. Compare Alaska Pacific Fisheries v. Territory of Alaska, 9 Cir., 236 F. 70, 72, 4 Alaska Fed. 460.
Appellant followed the approved practice during the year in question. It made application for a 1932 license for its Cordova plant on December 16, 1931, and for its Kukak Bay plant on May 28, 1932. No criminal prosecution for non-compliance with the statute would lie as against it until it had opportunity, after its seasonal operation had closed, to report its pack and pay the required tax. A reasonable time must be allowed it in which to do this; and the statute of limitations in respect of the offense of non-compliance with the act would not commence to run until the lapse of such reasonable time. United States v. Irvine, 98 U.S. 450, 25 L.Ed. 193.
Here, considering the nature of the enterprise and the isolated country in which it was carried on, a reasonable time in which to make the report and pay the tax could not be thought to be less than sixty or ninety days after the close of the canning season. Had a criminal prosecution been instituted against appellant as early as the 14th of October, 1932, because of its operations for the season just closed, a plea that the prosecution was premature and that appellant could not be held guilty of offending against the law until it had a reasonable opportunity to comply with it would obviously have been sustained. It is elementary tha the statute of limitations as against an offense does not commence to run until such time as a criminal action lies. On its own showing, which indicates that the report of its pack made on January 10, 1933 was submitted within a reasonable time, the offense of appellant growing out of its failure to pay the tax was not barred on the date the information was filed.